In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1430V
                                   Filed: September 20, 2016
                                         UNPUBLISHED

****************************
LORI HILLSTEAD,                        *
                                       *
                   Petitioner,         *      Damages Decision Based on Proffer;
v.                                     *      Influenza;
                                       *      Shoulder Injury; SIRVA;
SECRETARY OF HEALTH                    *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
Anne Carrion Toale, Maglio, Christopher & Toale, PA, Sarasota, FL, for petitioner.
Debra Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

        On November 25, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she received an influenza (“flu”) vaccine in her
left deltoid on September 23, 2014, and that she subsequently suffered a shoulder
injury related to vaccine administration (“SIRVA”). Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On June 13, 2016, a ruling on entitlement was issued, finding petitioner entitled
to compensation for SIRVA. On September 20, 2016, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $165,000.00.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $165,000.00 in the form of a check payable to
petitioner, Lori Hillstead. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

*************************************
LORI HILLSTEAD,                     *
                                    *
                  Petitioner,       *                          No. 15-1430V
                                    *                          CHIEF SPECIAL MASTER
v.                                  *                          NORA BETH DORSEY
                                    *
SECRETARY OF HEALTH AND             *
HUMAN SERVICES,                     *
                                    *
                  Respondent.       *
*************************************

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          The Court issued a Ruling on Entitlement on June 13, 2016. Based upon the evidence of

record, respondent proffers that petitioner should be awarded $165,000.00, which represents all

elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).1

Petitioner agrees.

II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $165,000.00, in the form of a check payable to petitioner. Petitioner

agrees.

                                                       Respectfully submitted,

                                                       BENJAMIN C. MIZER
                                                       Principal Deputy Assistant Attorney General


1
       Should petitioner die prior to the entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                C. SALVATORE D’ALESSIO
                                Acting Director
                                Torts Branch, Civil Division

                                CATHARINE E. REEVES
                                Acting Deputy Director
                                Torts Branch, Civil Division

                                LINDA S. RENZI
                                Senior Trial Counsel
                                Torts Branch, Civil Division

                                /s/ DEBRA A. FILTEAU BEGLEY
                                DEBRA A. FILTEAU BEGLEY
                                Trial Attorney
                                Torts Branch, Civil Division
                                U.S. Department of Justice
                                P.O. Box 146
                                Benjamin Franklin Station
                                Washington, D.C. 20044-0146
                                Phone: (202) 616-4181
Dated: September 20, 2016




                            2